Case 2:21-cv-00678-JS-AYS Document 69 Filed 05/28/21 Page 1 of 1 PageID #: 1226




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 In re HAIN CELESTIAL HEAVY METALS
 BABY FOOD LITIGATION,
                                                        Case No. 2:21-CV-0678-JS-AYS
This Document Relates To:

Baccari, et al. v. Hain Celestial Group, Inc.
(2:21-cv-01076-JS-AYS)



                                 NOTICE OF APPEARANCE

TO: CLERK OF THE COURT AND ALL PARTIES OF RECORD:

        Erin Green Comite, duly admitted to practice in this court, hereby appears on behalf of

Plaintiffs Emily Baccari, Dominick Grossi, Heather Hyden, Haley Sams, and Vito Scarola in this

case.


Dated: May 28, 2021                              s/ Erin Green Comite
                                                Erin Green Comite (EC-5096)
                                                SCOTT+SCOTT ATTORNEYS AT LAW LLP
                                                The Helmsley Building
                                                230 Park Avenue, 17th Floor
                                                New York, NY 10169
                                                Tel.: (212) 223-4478
                                                Fax: (212) 233-6334

                                                Attorney for Plaintiffs Emily Baccari, Dominick
                                                Grossi, Heather Hyden, Haley Sams, and Vito
                                                Scarola
